Douglas, J.,
concurring. I concur in the judgment of the majority. I, too, would concur with the decisions of the *75panel and the board that petitioner be reinstated.
I cannnot concur, however, in the majority’s feeble attempt to distinguish this case from Disciplinary Counsel v. Bell (1988), 39 Ohio St. 3d 276, 530 N.E. 2d 404. Nor can I concur with the majority, no matter how the words are twisted, that it is proper, under existing Gov. Bar R. V(28), to consider the gravity of a petitioner’s misconduct. In so finding, the majority,1 in searching for a way to give credence to its previous decision in Bell, once again ignores the clear language of Gov. Bar R. V(28), which provides that a person seeking reinstatement must show to the satisfaction of the panel “* * * that he has made appropriate restitution to the persons who were harmed by his misconduct and that he possesses all of the qualifications, mental, educational and moral, which would have been a requirement of an applicant for admission to the Bar of Ohio at the time of his ■original admission, and that he is now a proper person to be readmitted to the Bar of Ohio, notwithstanding the previous disciplinary action taken against Petitioner. * * *” (Emphasis added.)
In Bell, the panel did find that petitioner met all the qualifications for reinstatement, and the panel followed the rule and did not consider the previous disciplinary action taken against petitioner. Further, in Bell, the petitioner’s file was replete with evidence that petitioner had been fully rehabilitated, had maintained his legal education, had been active and helpful to his rabbi and synagogue congregation, had tutored high school students as a volunteer instructor, and had an excellent reputation among professional colleagues, including prominent members of the bar and persons in the academic and religious fields.
Notwithstanding all this and the clear dictates of the rule, a majority of this court denied petitioner’s reinstatement on the basis of “* * * the gravity of his misconduct * * Id. at 277, 530 N.E. 2d at 405. Now, the majority tries to justify its previous action by saying that somehow the case at bar is different. The majority is correct — the cases are different!
In Bell, the petitioner was convicted of a single misdemeanor and served no time in jail. In the case at bar, petitioner was convicted of three felonies and sentenced to one year’s imprisonment. He served three hundred five days in the Chillicothe Correctional Institute.
How can we contend, as we have been doing all over this state, that the disciplinary system is fair and permit this injustice to continue? The petitioner in Bell met all the requirements for reinstatement and yet was denied (and continues to be denied) reinstatement. The petitioner now before us has met all the requirements for reinstatement and he is being reinstated, an action with which I agree.
How can we explain the difference to our colleagues at the bench, the bar and the public? Frankly, I do not know. I do know that I cannot (and will not try to) justify this obvious unfairness. Maybe there is something I do not know and am not being told.
While I concur with the judgment of the majority in the case at bar, I also believe that we should, exercising our inherent and constitutional authority over the practice of law in this state, *76sua sponte reconsider the petitioner’s application in Bell and grant reinstatement (if Bell is still alive), thereby righting a wrong we have permitted to exist for now over two years since the date of his submission to the court of his application for reinstatement.
Finally, it should be noted that I still do not know Bell, see my dissent in Bell, id. at 280, 530 N.E. 2d at 408 (or Woods), and, to my knowledge, have never met either of these gentlemen.
Sweeney, J., concurs in the foregoing concurring opinion.

 It should be noted that Justice Sweeney concurred in my dissent in Bell and that Justice Resnick was not a member of the court when Bell was decided.